Order filed July 29, 2021.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-21-00363-CV
                                   ____________

                       MYISHEA HARRISON, Appellant

                                         V.

      DANIEL BETHURUM AND SUZANNE BETHURUM, Appellees


      On Appeal from the County Court at Law No. 1 & Probate Court
                         Brazoria County, Texas
                     Trial Court Cause No. CI62733

                                    ORDER

      The notice of appeal in this case was filed June 28, 2021. To date, the filing
fee of $205.00 has not been paid. No evidence that appellant is excused by statute
or the Texas Rules of Appellate Procedure from paying costs has been filed. See
Tex. R. App. P. 5. Therefore, the court issues the following order.

      Appellant is ordered to pay the filing fee in the amount of $205.00 to the
clerk of this court on or before August 9, 2021. See Tex. R. App. P. 5. If appellant
fails to timely pay the filing fee in accordance with this order, the appeal will be
dismissed.

                                      PER CURIAM



Panel Consists of Justices Wise, Jewell, and Spain.